Citation Nr: 1537091	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for an unspecified shoulder disability.

6.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial disability rating in excess of 40 percent for a right knee disability.

8.  Entitlement to a disability rating in excess of 40 percent for a lower back disability.

9.  Entitlement to an initial compensable disability rating for shin splints, left lower extremity.

10.  Entitlement to an initial compensable disability rating for shin splints, right lower extremity.

11.  Entitlement to an effective date prior to April 27, 2011 for the grant of service connection for a left knee disability.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the case was subsequently transferred to the Wichita, Kansas RO.

In May 2015, the Veteran's attorney submitted a letter to the RO indicating that as of the date of that letter, his firm was no longer representing the Veteran.  However, the regulations regarding withdrawal of services by a representative after certification of an appeal are enumerated in 38 C.F.R. § 20.608(b)(2) (2015).  The Veteran's attorney has not complied with this regulation, and the Veteran has not submitted a power of attorney in favor of another representative.  Thus, the Board still recognizes J. Michael Woods as the Veteran's accredited representative.

The Board notes that during the course of the appeal, a total disability rating based on individual unemployability (TDIU) was denied by means of a December 2014 RO decision.  Although the Veteran has not submitted a notice of disagreement concerning that denial, the Board finds that it was reasonably raised by the record during the course of his appeal for increases in his disability and as such, the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) are applicable to the current appeal.

The issues of entitlement to service connection for a shoulder disorder, entitlement to a disability rating in excess of 70 percent for PTSD, and entitlement to a disability rating in excess of 40 percent for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has tinnitus that is etiologically related to a disease, injury or event in service.

2.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of a left foot disability.

3.  The preponderance of the evidence supports a finding that the Veteran has a right foot disability that is etiologically related to a disease, injury or event in service.

4.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of a neck disability.

5.  Throughout the period of appeal, flexion of the Veteran's right knee was limited, at most, to 90 degrees with pain; extension was limited to 40 degrees with pain; laxity and mild instability of the right knee has been demonstrated.

6.  Shin splints of the left lower extremity are manifested by slight injury to the ankle and foot.

7.  Shin splints of the right lower extremity are manifested by slight injury to the ankle and foot.

8.  The Veteran's original claim for service connection for a left knee disability was denied in an April 2002 RO decision, and the Veteran did not subsequently perfect a timely appeal of that decision.

9.  VA did not receive any request from the Veteran to reopen his claim for service connection for a left knee disability, either formally or informally, before April 27, 2011.

10.  The evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  A left foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Extending every reasonable doubt to the Veteran, a right foot disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for a disability rating in excess of 40 percent for a right knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2015).

6.  The criteria for a separate 10 percent disability rating for right knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2015).

7.  The criteria for a compensable disability rating for shin splints, left lower extremity, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5262, 4.73, Diagnostic Code 5312 (2015).

8.  The criteria for a compensable disability rating for shin splints, right lower extremity, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5262, 4.73, Diagnostic Code 5312 (2015).

9.  The criteria for an effective date earlier than April 27, 2011, for the award of service connection for a left knee disability, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2015).

10.  The criteria for a TDIU, as of August 27, 2011, have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in May 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in August 2011 which addressed his tinnitus; August 2011 which addressed his feet; February 2012 which addressed his right knee; and February 2012 which addressed his shin splints.  Each examiner conducted the appropriate diagnostic tests, and considered the Veteran's reported history.  The Board finds these examination reports and opinions to be thorough and complete.  Therefore, the Board finds these examination reports and opinions sufficient upon which to base a decision with regard to the claims decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for a neck disorder.  However, as will also be discussed in more detail below, an examination or opinion is not necessary due to a lack of credible lay or medical evidence of any such disability in service or for years thereafter.  In essence, there is no credible lay or medical evidence of symptoms continuing since service, nor is there an indication that links this claimed disorder to the Veteran's military service.  Therefore, a VA examination is not warranted for this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

	A.  General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	B.  Tinnitus

The Veteran's service treatment records reflect that his military occupational specialties were infantryman and corrections specialist.

The service treatment notes are negative for any symptoms or complaints of tinnitus.  

A VA audiologist noted the Veteran's complaints of tinnitus in October 2009.  

An April 2011 VA treatment note contains the Veteran's complaints of tinnitus.

On VA compensation and pension examination in August 2011, it was noted that the Veteran served on active duty in the infantry and as a military policeman.  He was exposed to weapons, heavy vehicles, explosions, radios, and generators.  Following active duty, the Veteran worked as a store manager and was a student.  The Veteran complained of present tinnitus that was so loud it caused him to tear up.  

The examiner noted that the Veteran had regular hearing tests conducted throughout his time on active duty.  None of the hearing tests reflected hearing loss.  The examiner said that the claim of tinnitus was not documented in the claims file.  There were no complaints of tinnitus or specific incidents documented in the record that could have resulted in tinnitus.  Based on the fact that the Veteran had normal hearing in both ears at the time of discharge, and there were no complaints of tinnitus documented in service, the examiner opined that the Veteran's current complaints of tinnitus were not related to his time in service.  The examiner cited additional medical literature to support the proposition that tinnitus has an immediate onset after significant noise exposure, and there was no research evidence to support a claim of delayed-onset tinnitus following noise exposure.

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  

In this regard, the Board notes that there is a lack of credible evidence of pathology during service and for years following separation.  As noted above, the service treatment records are negative for hearing loss complaints or tinnitus.  Although the Veteran later reported experiencing extreme tinnitus, it appears that the earliest post-service diagnosis of tinnitus was during the October 2009 VA audiology consult.  The Veteran has not indicated any other treatment for tinnitus.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence record shows a current diagnosis of tinnitus, it does not contain reliable evidence which relates that disability to any injury or disease in service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has essentially asserted that he experienced symptoms of tinnitus during service, and that he continued to have such symptoms following discharge from active service.  However, the Veteran underwent repeated audiological testing while on active duty, and tinnitus was never reported.  Similarly, at the end of the Veteran's service, he affirmatively indicated on a Report of Medical History in November 2000 that he did not have issues with his ears or hearing loss.  In summary, the Board finds that the negative record at service discharge and in the years following service along with the August 2011 VA examination report to be more probative than the Veteran's current assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the VA audiologist who conducted the November 2011 examination concluded that the Veteran's tinnitus was less likely as not the result of noise exposure during active duty.  The examiner discussed the pertinent evidence, noting that the multiple in-service audiograms showed normal hearing (for VA purposes).  Additionally, the examiner cited medical treatise and research to support his conclusion.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's tinnitus to his military service.  The audiologist provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this examiner's conclusions, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that either misstated any relevant fact.  The Board thus finds the VA examiners' conclusion that the tinnitus is less likely than not related to his service to be of greater probative value than the lay statements from the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent competent and reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection for tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

	C.  Left and Right Foot

Service treatment records show that in August 1994, the Veteran was treated for blisters on his feet.  He was next treated for right foot pain in June 1995.  The assessment was overuse.  In October 1995, the Veteran was treated for a right great toe contusion.  An X-ray showed normal right foot, and fracture was ruled out.  In December 1996, the Veteran was treated for an injured right foot that resulted when a wooden plank was dropped on his foot.  The assessment was a soft tissue injury.  In October 1997, the Veteran was treated for minor lacerations to the bottom of his left foot; he was walking barefoot and stepped on a screw.  The Veteran indicated on a Report of Medical History completed in November 2000 that he did not experience foot trouble.  A service examination report from November 2000 reflects that his feet were normal.

In October 2009, the Veteran complained to a VA treatment provider of left foot pain.  No diagnosis was given.  A VA treatment record from December 2009 contains the Veteran's report of slipping on ice.  He felt he had fractured or sprained his right foot.  No diagnosis was given.

A VA treatment record from February 2011 contains the Veteran's report that he broke both of his feet in Bosnia when a barricade fell on his feet.  No diagnosis was given.

In a June 2011 statement, the Veteran recalled a four by four falling out of a truck and onto his feet in 1994.  He also said that while in Bosnia, a plank was dropped and injured both of his feet.

On VA compensation and pension examination in August 2011, the Veteran reported experiencing chronic foot pain.  The pain was non-focal.  The examiner found no edema, deformity, or focal tenderness of either foot.  The examiner opined that the examination was unremarkable.  An X-ray of the left foot was normal.  An X-ray of the right foot revealed mild osteoarthritis at the first metatarsophalangeal joint.  The examiner concluded that he was unable to provide a diagnosis for the Veteran's chronic foot pain, as his symptoms were diffuse and nonfocal, and there were no significant physical findings.  The examiner specified that there were no findings on X-ray examination that correlated with the Veteran's reported symptoms.

The Board finds that service connection for a left foot disability is not warranted.  While the Veteran was treated once for minor lacerations to his left foot while he was on active duty, this injury appears to have been acute and transitory, as no other treatment for a diagnosable left foot disability is of record.  No chronic disorder of the left foot has been identified at any point during the period on appeal.  

The Veteran clearly experiences pain in his left foot.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the Veteran has claims to have a current left foot disability, the Board finds that his contentions are outweighed by the medical evidence of record.  Specifically, the August 2011 VA examiner reviewed the Veteran's medical records, performed an examination, took X-rays, and concluded that the Veteran did not have a left foot disability.  As such, the requirement that there be current disability has not been met.  See Holton, supra.  As such, service connection is not available a left foot disability, as there is no current diagnosis of a left foot disability.
	
Conversely, there is a current diagnosis of a right foot disorder.  Although the August 2011 VA examiner concluded that the Veteran did not have a right foot disability, a contemporaneous X-ray revealed mild osteoarthritis at the first metatarsophalangeal joint.  This X-ray fulfills the requirement of evidence of a current right foot disability.  As reviewed above, the service treatment records document that the Veteran injured his right foot in December 1996 when a plank was dropped on it.  As such, the requirement of an in-service injury has been met.  The remaining question is whether the Veteran's current right foot disability is related to his in-service accident.

The Veteran has consistently complained of pain in his right foot following his active duty.  The Board finds the Veteran's statements regarding the onset and continuation of his right foot disability to be credible.  Additionally, the Veteran is competent to describe the continuity of right foot pain that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra; see also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Significantly, the August 2011 VA examiner did not offer an etiology opinion; as such, there is no other evidence which weighs against the Veteran's statements.  As the evidence of record shows an in-service right foot injury, a current diagnosis of right foot disorder, and satisfactory evidence of a link between the two, service connection for right foot disability is granted.

	D.  Neck Disability

The service treatment notes are negative for any symptoms or complaints of a neck disorder.

VA treatment records show that the Veteran complained of neck pain in February 2009.  No diagnosis was given.

An October 2011 VA treatment record contains the Veteran's complaints of neck pain and numbness in his upper extremities.  No diagnosis was given.

The Board finds that service connection for a neck disorder is not warranted.  The Veteran has claimed that he has a neck disability due to his experiences marching, running, walking, and carrying heavy loads while he was on active duty.  The Board finds these assertions to be credible, as they are consistent with the duties of an infantryman.  However, the preponderance of the evidence does not show that these in-service experiences have resulted in an actual current neck disability.  

The Veteran's complaints of neck pain have been recorded by at least two VA examiners.  However, these complaints have not resulted in a diagnosis of an actual neck disorder.  Again, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  Although the Veteran claims to have a current neck disability, the Board finds that his contentions are outweighed by the Veteran's VA medical providers who have considered the Veteran's complaints of neck pain but have not found that the complaints are the result of an actual disability.  As such, the requirement that there be current disability has not been met.  See Holton, supra.  Service connection is not available for a neck disability, as there is no current diagnosis of a neck disability.

III.  Increased Rating Claims

	A.  General Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:
 
A 10 percent disability rating is assigned for flexion limited to 45 degrees;  
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

	B.  Right Knee Disability

In a September 2011 RO decision, service connection for a right knee disability was granted.  A 40 percent disability rating was established on the basis of limitation of motion, effective April 27, 2011, pursuant to Diagnostic Code 5261 (limitation of extension).  The present appeal stems from the initial grant of service connection.

On VA compensation and pension examination in August 2011, the Veteran reported daily knee pain that rated a 10 on a 0 (low) to 10 (high) pain scale.  He wore a knee brace.  The Veteran attempted to avoid stairs.  The examiner found no edema, deformity, or focal tenderness.  The right knee was found to be stable with negative anterior drawer sign.  The range of motion of the right knee was from 0 to 105 degrees.  Repetitive motion resulted in a loss of 40 degrees of extension with pain, and a loss of 15 degrees of flexion.  

In an October 2011 statement, the Veteran said that he was not able to accomplish normal everyday tasks without the pain in his legs being so bad that he had to take extended breaks.  

In February 2012, a VA examiner found no joint laxity in the knees.

On VA compensation and pension examination in February 2012, the Veteran reported that he had no pain with sitting.  He would stand or walk for 15 minutes, and he could sit for 30 minutes at a time.  The Veteran reported that his knee would swell.  He reported chronic daily pain.

On objective observation, right knee flexion was to 120 degrees with pain at 120 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  No additional specific imitation was found on repetitive use testing.  Anterior and posterior instability testing resulted in normal results.  Valgus/Varus pressure testing gave a result of 1+.  No history of recurrent patellar subluxation or dislocation was given.  Frequent episodes of joint pain were described, but the Veteran had not had a meniscectomy or knee replacement.  X-rays were negative for arthritis.

Concerning limitation of motion, there is no basis for assignment of a higher disability rating under DC 5260 (for limitation of flexion) at any time during the course of the appeal.  The evidence reflects that flexion of the right knee was limited, at worst, to 90 degrees, with consideration of pain.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.  

The Board also finds that the weight of the evidence is against awarding a higher disability rating throughout the period of appeal under Diagnostic Code 5261 (for limitation of extension).  For this time period, the evidence reflects that extension of the right knee was limited, at worst, to 40 degrees, with consideration of pain.  These findings only meet the criteria for the currently assigned rating of 40 percent, and no higher, throughout the period of appeal.  .

Turning to instability, the Board concludes that a compensable rating under Diagnostic Code 5257 is warranted at any time throughout the period of appeal.  The Veteran has worn a brace on his knee and there are mild indications of instability in the record, to include positive valgus/varus testing of 1+ in February 2012.  However, it does not appear that the medical providers of record have otherwise found subluxation or laxity of the right knee.  In light of these medical records, the Board finds that a separate rating for mild instability of the right knee, but no higher, pursuant to Diagnostic Code 5257, is warranted.  

No higher or alternative rating under a different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removed semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  

The Veteran's right knee disability is not manifested by nonunion or malunion of the tibia and fibula, dislocated or removed semilunar cartilage, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right knee, albeit with some limitation of motion, so it is clearly not ankylosed.  There is also no indication of mesniscal or semilunar cartilage involvement.  Moreover, the Board notes that the Veteran is being compensated for all his symptomatology under Diagnostic Codes 5261 and 5257, to include consideration of all the pertinent regulatory factors, such as functional loss.  

The Board notes that the Veteran's functional loss was considered, in excess of that noted above, as the medical evidence shows that the Veteran has consistently complained of pain in his right knee.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating now currently assigned.  Moreover, although the Veteran had pain on repetitive motion that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Nor is there objective evidence of calculable decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for the right knee, in excess of what was discussed above.

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against an initial rating in excess of 40 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.  However, a separate rating of 10 percent for instability is warranted.  

	C.  Bilateral Shin Splints

In a September 2011 RO decision, service connection for bilateral shin splints was granted.  A noncompensable disability rating was established, effective April 27, 2011, pursuant to Diagnostic Code 5262 (impairment of tibia and fibula).  The present appeal stems from the initial grant of service connection.

Initially, the Board notes that shin splints are a disability that is not specifically identified in the rating schedule.  As such, it must be rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Although the RO rated the Veteran's shin splints under Diagnostic Code 5262 for impairment of the tibia and fibula, the Board finds this diagnostic code to be inappropriate, as there is no evidence of record showing nonunion or malunion.  The Board finds that the diagnostic code most analogous to the Veteran's right and left lower extremity shin splints is Diagnostic Code 5312, which pertains to Group XII of the musculoskeletal system, those of the ankle and foot.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).

Under Diagnostic Code 5312, a 0 percent rating is given for slight disability.  A 10 percent rating is warranted for moderate injury.  A 20 percent disability rating is assigned when the disability is moderately severe.  A maximum schedular evaluation of 30 percent is in order when the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5312.  The words "mild," "moderate," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On VA compensation and pension examination in August 2011, the Veteran said he experienced mid-tibial pain with walking or running.  The examiner found no edema, no deformity, and no focal tenderness of the lower legs.  There was no evidence of instability of the ankles.  Dorsiflexion of the ankles was to 20 degrees.  Plantar flexion of the ankles was to 45 degrees.  

On VA compensation and pension examination in February 2012, the examiner specified that there was no medical evidence or objective findings on examination to support that the Veteran's condition of bilateral shin splints was active.  Ankle plantar flexion and dorsiflexion were each 5/5 bilaterally.  Great toe extension was also 5/5 bilaterally.  Right and left ankle plantar flexion were each to 45 degrees or greater with no objective evidence of painful motion.  Right and left ankle dorsiflexion were each to 20 degrees or greater with no objective evidence of painful motion.  The Veteran reported experiencing mid-tibial pain in both legs with walking and running, and the examiner found no evidence of localized tenderness or pain on palpation of the joints and soft tissue of either ankle.  Physical examination was negative for edema and deformity.  There was no focal tenderness on examination for both legs.  

The Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 5312, as any injury of the Veteran is slight.  This is due to the fact that he has no edema, no swelling, and no permanent impairment.  To the extent that his other symptoms may suggest a higher rating, they are not severe enough to rise to the level of moderate disability. 

In making this determination, the Board has considered other potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for shin splints under any alternate code.  See Schafrath, 1 Vet. App. at 593.  Here, Diagnostic Codes 5262 and 5020 are not applicable.  As noted above, Diagnostic Code 5262 covers impairment of the tibia and fibula, and there is no evidence of nonunion or malunion.  Diagnostic Code 5020 covers synovitis, which is inflammation of the knee's synovial membrane.  The knee, however, is a joint and is neither anatomically local to the shin nor affects the same anatomical functions as the shin.  Therefore, alternate rating codes are not applicable in the instant claim.

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against an initial compensable rating. As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.

	D.  Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his right knee disability and bilateral shin splints on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

"Except as otherwise provided in [the rating] schedule, the disabilities arising from a single disease entity ... are to be rated separately as are all other disabling conditions, if any." 38 C.F.R. § 4.25(b) (2015).  However, "[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided."  38 C.F.R. § 4.14 (2015).  The rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered. Brady v. Brown, 4 Vet.App. 203, 206 (1993).  When determining whether separate evaluations are warranted, "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  In short, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions." Murray v. Shinseki, 24 Vet.App. 420, 423 (2011) (quoting Esteban, 6 Vet.App. at 262).

The Veteran's service-connected right knee disability and shin splints are manifested by symptoms of chronic pain which impacts his ability to function. These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints and muscles in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, such that application of the schedule will appropriately compensate a Veteran.  See 38 C.F.R. § 4.1 (2015) ("Essentials of evaluative rating").

Accordingly, there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability levels and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board notes that during the course of the appeal, a total disability rating based on individual unemployability (TDIU) was denied by means of a December 2014 RO decision.  The Veteran has not submitted a notice of disagreement concerning that denial.   As such, the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) are inapplicable to the current appeal.

IV.  Earlier Effective Date

	A.  Law and Regulations

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2015).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a) (2015).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  

The general rule regarding the assignment of effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  See 38 C.F.R. § 3.400 (2015) (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

In this case, a review of the claims file shows that the Veteran filed an original claim for service connection benefits for a bilateral knee disability in April 2001.  This claim was adjudicated by means of an April 2002 decision, in which the RO denied service connection for a bilateral knee disability.  Notably, this decision was not appealed by the Veteran.

A VA report of general information dated April 27, 2011, reflects that the Veteran called the RO to file for service connection for a bilateral knee disability.  In a document date-stamped as received by VA on April 28, 2011, the Veteran filed a claim for service connection for a bilateral knee disability.  In a September 2011 rating decision, the RO granted service connection for right and left knee disabilities, effective April 27, 2011.

The Veteran has asserted that the effective date for the grant of service connection for his left knee disability should be April 2001, as that is the date he filed his previously denied claim for service connection.  However, the effective date for service connection for the Veteran's left knee disability may not be fixed earlier than the date of his request to reopen the previously denied claim.  Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  In this case, the Veteran's request to reopen his claim was received by VA on April 27, 2011.

Unless the Board can discern some intention on the part of the Veteran to timely appeal the RO's prior April 2002 rating decision, or, that he indicated some intention to seek service connection for a left knee disorder, prior to April 27, 2011, an effective date earlier than April 27, 2011 cannot be assigned.  In that regard, the claims file simply does not contain any such evidence.

Overall, there is simply no legal basis upon which to grant an effective date earlier than April 27, 2011 for the award of service connection for a left knee disorder.  Accordingly, this appeal is denied.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) .

The Board notes that the Veteran meets the schedular criteria as outlined above during the period on appeal.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Based on all the evidence of record of the Veteran's various disabilities (PTSD with depression, left knee disability, right knee disability, low back disability, and shin splints, to now also include a right foot disability), and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following gainful employment due to the combined effects of his service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in any occupational setting due to his increasing physical and mental health limitations, as demonstrated by the evidence starting in 2011. Therefore, the Board concludes that a TDIU, as of August 27, 2011, is warranted.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a right foot disorder is granted.

Entitlement to service connection for a neck disorder is denied.

Entitlement to an initial disability rating in excess of 40 percent for a right knee disorder is denied.

Entitlement to a separate 10 percent rating for right knee instability is granted.  

Entitlement to an initial compensable disability rating for shin splints, left lower extremity, is denied.

Entitlement to an initial compensable disability rating for shin splints, right lower extremity, is denied.

Entitlement to an effective date prior to April 27, 2011, for service connection for a left knee disability, is denied.

Entitlement to a TDIU, as of August 27, 2011, is granted, subject to the laws and regulations governing monetary benefits.  

REMAND

I.  Service Connection for Shoulder Disorder

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

The Veteran seeks service connection for a shoulder disorder.  He has not specified which shoulder.  A VA treatment record from October 2014 contains a diagnosis of right shoulder RTC syndrome associated with impingement.  Another VA treatment record from May 2014 indicates that the Veteran had left shoulder rotator-cuff pathology.  This evidence is suggestive of a current disability of both shoulders.

In a May 2011 statement, the Veteran reported that his shoulder problems began in service due to having to carry large loads.  The Veteran's DD214 shows that he was an Infantryman, and carrying large loads is consistent with the duties of an Infantryman.  As such, this evidence gives some indication that the Veteran's shoulder symptoms may be associated with his service; however, there is insufficient competent medical evidence on file to make a decision on the claim.  As such, in accordance with McLendon, the Board finds that remand is in order to afford the Veteran a VA examination for an etiology opinion concerning his current shoulder symptoms.

II.  Increased Ratings for PTSD and Lower Back

The Veteran last underwent VA examination for his service-connected PTSD and lower back disabilities in February 2012.  Since that time, medical evidence suggests that his psychiatric and lower back symptoms have increased in severity.  See VA hospitalization records from October 2012 and January 2013 (reflecting two separate extended in-patient psychiatric hospitalizations); see also VA treatment record from September 2014 (reflecting a new diagnosis of lumbar radiculopathy).

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded updated VA examination that reflects the current symptomatology reflected by his psychiatric and low back disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.

The entire claims file must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.

In particular, the examiner is requested to identify if the Veteran's service connected PTSD has resulted in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed, (typewritten) report.

3.  Then, arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back, to include radiculopathy.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected low back disability.  In particular, the examiner must discuss the Veteran's sciatic nerve involvement, if any.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

Finally, the examiner must provide commentary as to the effect of the low back disability, and any associated objective neurological abnormalities, on the Veteran's occupational functioning.

4.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any disability of the bilateral shoulders, to include tendonitis and/or RTC syndrome associated with impingement.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current right and/or left shoulder disability, to include tendonitis and/or RTC syndrome associated with impingement.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

The examiner is requested to specifically discuss the Veteran's assertions of having a shoulder disorder related to his duties of heavy lifting and carrying large loads as an infantryman.

Any opinion expressed must be accompanied by a complete rationale.

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


